Citation Nr: 0315516	
Decision Date: 07/10/03    Archive Date: 07/17/03

DOCKET NO.  98-06 816A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for urinary stone 
disease (claimed as a genitourinary disorder).

2.  Entitlement to service connection for coronary artery 
disease and abdominal aortic aneurysm graft.

3.  Entitlement to service connection for post traumatic 
stress disorder (PRSD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel



INTRODUCTION

The veteran had active military service from November 1940 to 
April 1943.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision by 
the Phoenix, Arizona, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  Due to relocation, the veteran's 
claims file was subsequently transferred to the RO in Reno, 
Nevada.  

The veteran presented testimony at a personal hearing in 
December 1997.  A copy of the hearing transcript is 
associated with the claims file.  

The Board previously issued a decision in this case in 
February 2000; the United States Court of Appeals for 
Veterans Claims (CAVC) vacated the Board's February 2000 
decision and remanded the matter in a January 2001 decision 
for compliance with the Veterans Claims Assistance Act of 
2000 (VCAA); Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
which was passed during the pendency of the veteran's appeal.

The Board remanded the claim in September 2001 for further 
development and adjudicative action.  

In April 2003 the RO most recently affirmed determinations 
previously entered.

The case has been returned to the Board for further appellate 
review.


REMAND

This claim must be afforded expeditious treatment by the RO.  

The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the CAVC.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5013, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).

In Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F. 3d 1339 (2003), the United States Court of 
Appeals for the Federal Circuit (CAFC) determined that 38 
C.F.R. § 19.9(a)(2)(ii), which provides "no less than 30 
days to respond to notice," is contrary to 
38 U.S.C. § 5103(a).  The CAFC invalidated 38 C.F.R. 
§ 19.9(a)(2)(ii), which requires the Board "to provide the 
notice required by 38 U.S.C. [§] 5103(a)" and "not less 
than 30 days to respond to the notice," because it is 
contrary to 38 U.S.C. § 5103(b), which provides the claimant 
one year to submit evidence.  

In November 2001, the RO sent the appellant a development 
letter referable to the notice requirements of the VCAA 
pursuant to Quartuccio.  However, the appellant was only 
provided 60 days to respond.  Therefore, the letter is not 
consistent with the requirements of 38 U.S.C. § 5103(b) as 
set forth in Disabled American Veterans.  

The RO's failure to issue a development letter consistent 
with the notice requirements of the VCAA amounts to 
substantial oversight indicative of minimal RO development 
and accordingly compels remand.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002) and 66 Fed. Reg. 45, 
620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  

Accordingly, the case is remanded for the following 
development.  

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

2.  The RO should furnish the appellant a 
development letter consistent with the 
notice requirements of the VCAA, as 
clarified by Quartuccio, supra.  The 
letter should specifically notify the 
claimant that he has one year to submit 
evidence.  

3.  The RO should then conduct any 
necessary development brought about by 
the appellant's response, and issue a 
supplemental statement of the case if 
necessary.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.

		
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


